Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This employment agreement, (the “Agreement”) is made on May 6, 2014 by and
between SWK TECHNOLOGIES, INC., a Delaware corporation (hereinafter referred to
as “SWK” or the “Company”), having its primary offices at 5 Regent Street, Suite
#520, Livingston, NJ 07039 and Alan H. Hardy, currently residing at 510 E.
Sheffield Ave., Gilbert, AZ  85296 (hereinafter referred to as the "Executive").
 
W I T N E S S E T H :
 
WHEREAS, Executive possesses certain knowledge and skills relating to the
Company’s business that the Company wishes to obtain for the development and
success of the Company’s business.
 
WHEREAS, the Company desires to engage the services of the Executive, and the
Executive desires to render such services;
 
NOW, THEREFORE, in consideration of the premises, the parties agree as follows:
 
1. Employment.  The Company hereby employs the Executive as its Senior Vice
President – Business Development (“SVP”) and the Executive hereby accepts such
employment, subject to the terms and conditions hereinafter set forth.
 
2. Term.  The term of the Executive's employment hereunder shall commence on May
6, 2014 (the “Commencement Date”) and shall continue to April 30, 2017 (the
“Term”) unless such Term is earlier terminated in accordance with the provisions
of this Agreement.
 
3. Duties.  The Executive agrees that he will serve the Company on a full-time
basis faithfully and to the best of his ability as a member of the Senior
Management Team, subject to the general supervision of the Chief Executive
Officer (“CEO”) or his designee(s) and the Board of Directors of the
Company.  The Executive’s duties will vary, but will focus primarily and
initially on overall business development and software application sales. The
Executive agrees that he will not, during the term of this Agreement, engage in
any other business activity which interferes with the performance of his
obligations under this Agreement and Executive will devote all of his working
time to the business and affairs of the Company; provided, however, that the
foregoing shall not be construed as precluding the Executive from: (i) serving
on the Board of Directors of any corporation or entity not directly competitive
or competitive in any material respect with the Company; and (ii) investing or
trading in securities or other forms of investments, in each case, so long as
such activities do not materially interfere with the performance of the
Executive’s duties hereunder and such investments do not represent the ownership
of five percent (5%) or more of the capital stock of publicly traded
entities.    Performance of Executive’s duties hereunder shall in no event
require that Executive relocate from his current residence.  The Executive’s
primary office location shall be 1620 W. Fountainhead Parkway, Suite 507, Tempe,
AZ  85282.  The Executive and the CEO shall mutually agree on a suitable,
flexible work schedule for the Executive.
 
4. Compensation.
 
(a) In consideration of the services to be rendered by the Executive hereunder,
the Company agrees to pay the Executive, and the Executive agrees to accept, a
Base Salary in the amount of One Hundred Sixty Two Thousand Dollars ($162,000)
per annum, subject to all required federal, state and local payroll
deductions.  Currently, the Company pays its executives on a bi-weekly basis.
 
(b)  The Executive shall be issued 600,000 stock options of the parent company
of the Company by no later than May 30, 2014. The stock options shall be issued
at 15 cents/share and vest at the rate of 20%/year over five years.
 
(c) The Executive may also be entitled to incentive compensation. The CEO will
set goals in connection with the incentive component, which will generally be
based on the overall growth and profitability of the Company, individual or team
sales performance, or both. The CEO shall discuss with the Executive the
specific goals in connection with the first year’s incentive compensation within
approximately ninety (90) days from the Commencement Date.  The CEO or the COO
shall make the final determination as to what those goal(s) are.  The goals
shall be memorialized in writing and made a part of this Agreement.  The
incentive compensation goals, if any, for the second year of this Agreement
shall be similar in nature and scope to those described above and shall be
discussed with the Executive, although the CEO or the COO shall finally
determine what those goal(s) are.  In order to receive incentive compensation,
as set forth in this Paragraph, Executive must be employed on the date(s)
payments are scheduled to be made.
 
 
1

--------------------------------------------------------------------------------

 
 
(d) The Executive shall be entitled to 20 Paid Time Off (“PTO”) days during each
calendar year.  The Executive shall only be permitted to carry forward a maximum
of 10 PTO days from the prior calendar year.  Any remaining days will be
forfeited. The Company shall not be obligated to pay the Executive for any
unused or lost PTO days, although the Company, in its sole discretion, may
choose to pay the Executive for unused PTO days in lieu of providing the
Executive with time off.
 
(e) The Executive shall be entitled to Company holidays in accordance with the
Company’s Employee Handbook, as amended and as published periodically by the
Company.
 
(f) The Executive shall receive group medical and dental benefits for himself
and his spouse at the same type and same cost as other Senior Managers of the
Company. The Executive shall also receive qualified retirement benefits, group
disability insurance and group life insurance, as per the Employee Handbook, and
in accordance with the Company’s standard practices.
 
(g) To the extent that the Executive becomes mentally or physically disabled, as
determined in accordance with Paragraph 10 of this Agreement, Executive shall
continue to receive his total compensation and other benefits hereunder until
the termination of this Agreement pursuant to Paragraph 10 hereof; provided,
however, that the Executive’s Base Salary shall be reduced by any disability
benefits Executive receives from policies maintained and paid for by the
Company.  Moreover, Executive is required to exhaust all accrued but unused PTO
in connection with any such absence due to disability.
 
(h) The Executive will receive a monthly car allowance of $600 per month.  The
Company shall not be responsible for any additional car expenses for the
Executive.
 
(i) The Company shall pay for a key man life insurance policy, which shall
provide for $500,000 in death benefits.  The Executive represents that he has
never previously been denied life insurance and to his knowledge, is able to
procure such insurance at the most preferential rates available. The
beneficiaries on such policy shall be the Company and Executive’s estate and
such beneficiaries shall share equally in any proceeds of such policy.  During
the Term, the Company will pay the reasonable premiums on any such policy and
use its commercially reasonable efforts to keep such policy in full force and
effect.
 
(j) At the discretion of the Company’s Board of Directors, the Executive will
also be eligible for periodic cash and/or stock bonuses.
 
5. Business Expenses.
 
Executive is authorized to incur, and the Company shall pay and reimburse him,
for all reasonable and necessary business expenses incurred in the performance
of his duties hereunder, in accordance with guidelines adopted by the Board of
Directors.  The Company will pay and reimburse Executive for all such reasonable
expenses upon the presentation by Executive, from time to time, of an itemized
account of such reasonable expenditures and proper documentation thereof as
evidence that such expenses have been incurred.
 
6. Termination by the Company for Cause.
 
The Company has the right to terminate Executive’s employment with cause.
Termination by the Company of the Executive’s employment for cause (hereinafter
referred to as “Termination for Cause), shall mean termination upon:
 
 
2

--------------------------------------------------------------------------------

 
 
(i) the willful and continued failure by the Executive to substantially perform
the Executive’s material duties with the Company (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness)
after a written demand for substantial performance is delivered to the Executive
by the Board or the CEO, which demand specifically identifies the material
duties that the Board believes that the Executive has not substantially
performed; or
 
(ii) the willful engaging by the Executive in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise; or
 
(iii)  the conviction of the Executive of a felony, or that results in the
Executive being unable to substantially carry out his duties as set forth in
this Agreement; or
 
(iv) the commission of any act by the Executive against the Company that
constitutes the embezzlement, larceny, and/or grand larceny.
 
7.           Termination by the Company Without Cause.   If the Company
terminates Executive’s employment other than for Cause pursuant to Paragraph 6,
or on account of death or disability pursuant to Paragraphs 9 or 10, the Company
shall pay or provide the Executive, within thirty (30) days of the date of
termination, with: (i) any unpaid salary earned under this Agreement prior to
the date of termination; (ii) any accrued but unused PTO days prior to the date
of termination; (iii) any unpaid compensation due under Paragraph 4 (b) herein;
(iv) any unpaid expense reimbursement owed to him for periods through the date
of termination; and (v) the Executive’s Base Salary for the remainder of the
Term.
 
8.           Termination by the Executive.     The Executive may terminate his
employment hereunder for “Good Reason,” within ninety (90) days of the
occurrence of any of the following events: (i) a significant and material breach
of this Agreement by the Company; (ii) any failure to pay, within a reasonable
amount of time, any part of the Executive’s compensation (including Base Salary
and variable compensation) or to provide the benefits contemplated herein; or
(iii) a change in control of the Company, defined as a situation where 50% or
more of the Company’s assets are acquired by a third party.  The Executive shall
give the Company written notice of any proposed termination for Good Reason and
the Company shall have thirty (30) days from receipt of such written notice to
cure any ground of termination for Good Reason, as set forth in this Paragraph. 
In the event of Termination by Executive for Good Reason, Company shall be
obligated to pay to Executive that compensation due as if Company had terminated
Executive Without Cause pursuant to Paragraph 7 of this Agreement.
 
9.           Termination Due to Death.     In the event of the Executive’s death
during the Term of this Agreement, the Executive’s employment hereunder shall
immediately and automatically terminate, and the Company shall have no further
obligation or duty to the Executive or his estate or beneficiaries other than
monies owed to Executive under Paragraph 7(i), (ii), (iii) and (iv).


10.           Termination Due to Disability.     The Company may terminate the
Executive’s employment hereunder, upon written notice to the Executive, in the
event that the Executive becomes disabled during the Term.  The term “disabled”
is defined as any condition of either a physical or psychological nature that,
even with reasonable accommodation, renders the Executive unable to perform the
essential functions of the services contemplated hereunder for a period of one
hundred eighty (180) days during any twelve (12) month period during the
Term.  Executive represents that any period of disability beyond one hundred
eighty (180) days would place an undue burden and hardship on the Company.   Any
such termination shall become effective upon mailing or hand delivery of such
notice to the Executive. The Company shall have no further obligation or duty to
the Executive following termination under this Paragraph, other than to pay
Executive all earned compensation and benefits through the date of termination,
and other than as required by applicable law.  In addition, Executive will be
entitled to the lesser of (i) an additional six (6) month’s Base Salary or (ii)
Executive’s Salary through the end of the Term, following any such termination,
to be paid pursuant to the Company’s normal payroll cycle.  For purposes of
determining the existence or nonexistence of a disability, the Executive and
Company shall mutually agree to a physician.  If the Executive and Company are
unable to agree on a physician, the physicians selected by each shall agree on a
third physician, who shall make the disability determination.
 
 
3

--------------------------------------------------------------------------------

 
 
11. Non-Disclosure of Confidential Information and Non-Competition  This
provision shall be governed by the terms and conditions of that certain,
Non-Compete/Non-Disclosure/Non-Solicitation Agreement, dated as of the date
hereof and attached as Exhibit A hereto.
 
12. Successors; Binding Agreement.
 
Neither this Agreement nor any right or interest hereunder shall be assignable
by the Executive, nor shall it be subject to attachment, execution, pledge or
hypothecation, but this Agreement if Executive shall die shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representative, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If the Executive dies during the term of this Agreement
before a notice of termination is sent by either party, no amounts shall be paid
to Executive’s devisee, legatee or other designee or, if there is no such
designee, to Executive’s estate other than the amounts owed under Section 4(h)
and under Section 7(i), (ii), (iii) and (iv).  If Executive dies after a notice
of termination has been submitted, by either party, the Agreement shall
terminate according to the notice of termination and the relevant sections of
this Agreement pertaining to such a termination rather than as a termination
under this Section.
 
13.           Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive, and such officer as may be specifically
designated by the Board.  No waiver by either party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that is not set forth in
this Agreement.  Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law.
 
14.           Severance and Validity.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
 
15.      Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 
16.           Entire Agreement.  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof,
supersedes any prior agreement between the parties, and may not be changed or
terminated orally.  No change, termination or attempted waiver of any of the
provisions hereof shall be binding unless in writing and signed by the party to
be bound; provided, however, that the Executive’s compensation and benefits may
be changed at any time by the Company without in any way affecting any of the
other terms and conditions of this Agreement, which in all other respects shall
remain in full force and effect.
 
17.           Negotiated Agreement.  This Agreement has been negotiated and
shall not be construed against the party responsible for drafting all or parts
of this Agreement.
 
18.           Notices.  For the purposes of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or received by
United States registered or certified mail, return receipt requested, postage
prepaid, or by nationally recognized overnight delivery service providing for a
signed return receipt, addressed to the Executive at the Executive’s home
address set forth in the Company’s records and to the Company at the address set
forth on the first page of this Agreement, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.
 
19.           Governing Law and Resolution of Disputes.  All matters concerning
the validity and interpretation of and performance under this Agreement shall be
governed by the laws of the State of New Jersey.  Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration in Newark, New Jersey in accordance with the rules of the
American Arbitration Association (“AAA”) then in effect.  Arbitration will take
place before a single experienced employment arbitrator licensed to practice law
in New Jersey and selected in accordance with the Employment Dispute Resolution
Rules of the American Arbitration Association.  The arbitrator may not modify or
change this Agreement in any way.  Any judgment rendered by the arbitrator as
above provided shall be final and binding on the parties hereto for all purposes
and may be entered in any court having jurisdiction.  In any arbitration
pursuant to this Paragraph 19, each party shall be responsible for the fees and
expenses of its own attorney and witnesses, and the fees and expenses of the
arbitrator shall be divided equally between the Company and the
Executive.  Executive agrees that the cost provisions of this Paragraph are fair
and not unconscionable.  Nothing in this Paragraph 19 shall be construed to
limit the Company’s ability to seek injunctive and other relief in connection
with an actual or threatened violation of Paragraph 11 hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of May 6,
2014.
 


 


 
SWK TECHNOLOGIES, INC.
 

/s/Jeffrey D. Roth   By: Jeffrey D. Roth, CEO      May 6, 2014        
EXECUTIVE:           /s/Alan H. Hardy    Alan H. Hardy May 6, 2014

            

                               
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
NON-COMPETE/NON-DISCLOSURE/NON-SOLICITATION AGREEMENT
 